 Case: 1:16-cr-00181 Document #: 141 Filed: 05/13/19 Page 1 of 1 PageID #:1375

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                           Case No.: 1:16−cr−00181
                                                             Honorable Sara L. Ellis
Aws Mohammed Younis Al−Jayab
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 13, 2019:


         MINUTE entry before the Honorable Sara L. Ellis: as to Aws Mohammed Younis
Al−Jayab, Defendant ordered to appear and be transported by U.S. Marshals Service.
Sentencing set for 5/24/2019 is stricken and reset for 7/15/2019 at 9:30 AM. Sentencing
memoranda and any objections filed by the Defendant to the presentence investigation
report should be filed in writing with the Clerk of Court with courtesy copy provided to
chambers through Courtroom Deputy on or before 7/1/2019. Sentencing memoranda and
any objections filed by the Government to the presentence investigation report should be
filed in writing with the Clerk of Court with courtesy copy provided to chambers through
Courtroom Deputy on or before 7/8/2019. Pursuant to 18 U.S.C. § 3664(d)(1), if
restitution is being sought in this case, 60 days prior to the sentencing date, the
Government shall provide the Probation Office and the courtroom deputy an electronic
standardized spreadsheet (available on the Court's website) with a list of victims and their
full current contact information. This list shall include any amounts subject to restitution.
If the Government is not able to provide the full victim list 60 days prior to sentencing,
they shall file a motion to request an extension of time to compile the information, to the
extent permitted by 18 U.S.C. § 3664(d)(5). Mailed notice (rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
